UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________x

RONNIT SCHWEBEL,

                         Plaintiff,

       -against-                                                      17 Civ. 8541 (CM)

KRISTINE R. CRANDALL, Acting Director,
Nebraska Service Center, United States Citizenship
And Immigration Services, and CHAD WOLF,
Acting Secretary, United States Department of
Homeland Security,

                         Defendants.

___________________________________________x

               ORDER DISPOSING OF MOTION FOR EAJA FEE AWARD

McMahon, J.:

       This is a case that arose out of peculiar facts. There is, therefore, no reason why the motion

addressed in this opinion should not rest on peculiar facts.

       The plaintiff in this lawsuit – an individual brought to this country by her parents at the age

of eight – prevailed in her effort to obtain citizenship pursuant to the Child Status Protection Act,

8 U.S.C. § 1153(h). She prevailed both in this court and in the Court of Appeals, albeit on different

grounds in each court.

       Her attorneys have moved in both courts for a fee award pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d)(1)(A). Under that statute, an attorney representing a

prevailing alien is entitled to collect attorney’s fees unless (i) the Government’s position in the

underlying litigation was “substantially justified” or (ii) special circumstances make an award of

fees unjust. 28 U.S.C.A. § 2412(d)(1)(A)
        In accordance with well-settled law, the EAJA fee application for fees incurred in

connection with the appeal had to be directed to the Court of Appeals. “Applications [under the

EAJA] for appellate fees in this Circuit should be filed directly with the Court of Appeals.” Smith

v. Bowen, 867 F.2d 731, 736 (2d Cir. 1989). And, “An application for appellate fees under EAJA

should therefore always be presented to the court of appeals” because only the appellate court can

determine whether the United States’ position was “substantially justified” on appeal. 28 U.S.C.

§ 2412(d)(1)(A). McCarthy v. Bowen, 824 F.2d 182, 183 (2d Cir. 1987) (per curiam).

        That said, the McCarthy court indicated that, “There may be situations where the court of

appeals will find it helpful to enlist the aid of the district court in resolving disputed issues

concerning an application for appellate fees,” but directed that the application for appellate fees

“should always be filed with the court of appeals so that the appellate court may determine whether

district court assistance is required.” Id.

        In this case, as in McCarthy, the plaintiff properly presented her fee application to the Court

of Appeals, and this court stood down in deference to the Circuit. However, the Second Circuit

has remanded the fee request to me. And while the mandate says that “the district court [should]

consider the application for attorney’s fees,” I must assume, in light of McCarthy – on which the

remanding panel relied – that I am limited to considering whether an EAJA fee award was

appropriate “in connection with proceedings in the district court.” Id.

        This places me in a somewhat uncomfortable position. Per McCarthy, the point of this

remand is to help the Court of Appeals “resolv[e] disputed issues concerning an application for

appellate fees.” But in the unusual circumstances of this case, I greatly doubt that my views about

what went on in the district court would help the Court of Appeals decide whether the

Government’s position on appeal was “substantially justified.” For while the Court of Appeals
affirmed the judgment of this court, it did so on a ground that this court specifically declined to

reach. And to complicate matters further, the reviewing panel declined to reach the issue decided

by this court and “express[ed] no view on” the correctness of this court’s reasoning.

       I conclude that what is required of me is to decide the only issue I am permitted to decide

under Second Circuit law – whether the Government’s position in the district court was

“substantially justified” – and to determine the amount of the fee award at the district court level

if it was not. It may be that some findings I make in connection with that application will be of

assistance to the Court of Appeals when it considers the portion of the fee application that only it

can decide.

An EAJA Fee Award for Proceedings in the District Court is Appropriate Because
The Government’s Position in the District Court Was Not “Substantially Justified”
And No Special Circumstances Exist That Would Make A Fee Award Unjust

       The Government makes no argument that this is a case in which special circumstances exist

that would make a fee award unjust. Its only argument against a fee award is its contention,

maintained until the end, that its litigation position before this court was “substantially justified.”

       A litigation position is “substantially justified” when it is “justified in substance or the

main – that is, to a degree that could satisfy a reasonable person.” Pierce v. Underwood, 487 U.S.

552, 565 (1988). If “reasonable people could differ as to the appropriateness of the contested

actin,” then a litigation position is “substantially justified.” Id. at 564, see also Comm’r, I.N.S. v.

Jean, 496 U.S. 154, 158 n.6 (1990) (a position is “substantially justified” when it has a “reasonable

basis both in law and fact”).

       It is the Government’s burden to establish that its litigation position was “substantially

justified.” Moreover, as the Second Circuit held in Healey v. Leavitt, 485 F. 3d 63, 67 (2d Cir.

2007), in deciding whether the Government's position was substantially justified a court may look
both to “the position taken by the United States in the civil action[][and] the action or failure to act

by the agency upon which the civil action is based.” (Citing 28 U.S.C. § 2412(d)(2)(D); Jean, 496

U.S. 154; Sotelo-Aquije v. Slattery, 62 F.3d 54, 57 (2d Cir.1995).) It is, therefore, well-established

that "the Government's prelitigation conduct . . . could be sufficiently unreasonable by itself to

render the entire Government position not ‘substantially justified,’” United States v. $19,047.00 in

U.S. Currency, 95 F.3d 248, 252 (2d Cir.1996); see also Env’t Def. Fund v. Watt, 722 F.2d 1081,

1086 (2d Cir. 1983) (“The government may lack substantial justification for its position even

though it does not insist upon an unreasonable stance through to the resolution of a case.”).

        In its original decision, this court concluded that the Government’s position was

“unreasonable,” in that it both ran counter to the statutory language and contradicted long-standing

positions taken by the government in its own interpretive documents. Schwebel v. Crandall, 343

F. Supp. 3d 322, 330 (S.D.N.Y 2018). A position that is found by a court to be “unreasonable”

would seem by definition not to have a “reasonable basis in both law and fact.” The argument that

the Government’s position before this court was “substantially justified” flies in the face of this

court’s findings.

        In reaching its conclusion, the court relied heavily on pre-litigation facts – specifically, the

fact that the USCIS Operative Guidance in effect around the period in question provided that a

CSPA applicant’s age calculation pursuant to 8 U.S.C. §1154(h) was to be determined by the age

the alien was “on the date the visa number became available” to the petitioner’s parent. The

Government concedes that a visa number first became available to petitioner’s mother on July 1,

2007, see id. at 329 – although, for reasons that are gone into at length in this court’s original

opinion, the mother was required to make a subsequent application and obtained a visa number for

a second time five years later, by which time Ms. Schwebel had turned 21. This court concluded
that the relevant visa number date for purposes of the statute was the 2007 date. The Government

points now to statutory guidance issued in November 2020 – long after both this court and the

court of appeals ruled against it – which interprets the statute in a manner that gets around this

court’s decision. 1 Guidance propounded after the Government lost the case in not one but two

courts is entirely unpersuasive on the question of whether its arguments were “substantially

justified” when they were made.

           The Government intimates that, by deciding the appeal on grounds other than those on

which this court relied, the Court of Appeals effectively ruled that this court’s decision was

erroneous – thereby making the Government’s position on the issues that were decided by this

court “substantially justified.” I reject the Government’s intimation, which rests on the faulty

premise that the Court of Appeals concluded that this court’s decision was wrong. It did no such

thing. To the contrary: The Court of Appeals stated quite clearly that it was expressing no view

the reasoning this court used to conclude that the actions of USCIS in denying Ms. Schwebel’s

application were arbitrary and capricious. I do not interpret the mandate of the Court of Appeals

as either directing or inviting me to reconsider the merits of a decision it left untouched, even as it

chose another, less trodden path to achieve the same result, which was citizenship for Ms.

Schwebel.

           Furthermore, in view of the ultimate ruling of the Court of Appeals, the pre-litigation

activity of the Government all but compels a finding that the Government’s position in connection

with Ms. Schwebel’s application cannot be deemed substantially justified.

           “One cannot estop the King” is an ancient maxim of Anglo-American law. “The doctrine

of estoppel is not available against the government except in the most serious of circumstances.”



1
    See https://www.uscic.gov/sites/default/files/document/policy-manual-updates/20201113-CSPA.pdf.
Drozd v. INS, 155 F. 3d 81, 90 (2d Cir. 1988). It is, therefore, hardly surprising that this court

chose to rest its decision on other grounds.

       But the Court of Appeals concluded that the Government’s “affirmative misconduct” in

this case was severe enough to warrant application of this much disfavored equitable remedy

against the sovereign. Under Healey, a finding that the Government’s position is not “substantially

justified” is thus perfectly appropriate. Certainly, the arguments propounded by the Government

in this court on the question of estoppel – arguments this court never reached, but which were

identical to those successfully advanced in the Court of Appeals – could not possibly have been

“substantially justified” in light of the Circuit’s finding against the Government’s position.

“Affirmative misconduct” is never “substantially justified.”

       The Government next argues that its position regarding Ms. Schwebel’s application was

“substantially justified” because the law relating to what the Circuit deemed “misconduct” –

namely, the Government’s failure to notify the applicant or her attorney of the fact that her

application was not being processed – was “unsettled” until the Court of Appeals concluded, in

2020, that such notification had to be made within a reasonable period of time. Schwebel v.

Crandall, 967 F.3d 96, 105 (2d Cir. 2020).

       8 CFR §103.2(a)(7) required the Government to issue a receipt indicating that Schwebel’s

application was processed; the same regulation, in the form that was in effect in 2007, required the

government to “reject[][an application] as improperly filed if it was defective. Per USCIS policy

in effect at the relevant time, any manual rejection of Schwebel’s application for defectiveness (in

this case, the defect was that the application arrived two days early) “would have resulted in the

return of the completed application to the applicant with a cover letter explaining the reasons for

rejection.” Schwebel, 967 F.3d at 100. The regulation does not specify a period of time within
which either of these notices must be sent. The Government insists that the Court of Appeals

imposed a new judicially-created requirement that the applicant be furnished with “reasonably

prompt notice” – a requirement not found anywhere in the regulation. It thus reasons that the

Government’s arguments were “substantially justified” because USCIS had no idea, back in 2007,

that it was required to give notice that was “reasonably prompt.”

        But the Government did not provide Schwebel with any notice of manual rejection within

any period of time, let alone a reasonable period of time. Schwebel’s attorney filed her CPSA

application on June 27, 2007; it was delivered two days later. Because it arrived prior to July 1,

2007, the application was rejected, not processed, and no receipt date was ever recorded. Ergo, the

Government, having received the application (that much is undisputed), was obligated by its own

policy to issue a manual rejection letter explaining the reason for the rejection. Schwebel, 967 F.3d

at 100; Docket #28 (Gydesen Decl.) ¶¶ 9, 10. It did not do so. Schwebel’s lawyer was not told that

her application had not been processed until 2010, nearly three years after the application was filed

– this despite USCIS having received and acknowledged a timely supplement to the application

(the medical report received by USCIS on August 13, 2007), and then receiving (and apparently

not responding to) six status inquiries over the next two and one half years. The Government

cannot seriously argue that its obligation either to record the receipt date of a processed application,

or notify the applicant that the application was not being processed was unsettled in 2007, when

its own regulations and policies required as much.

        It is true that the Court of Appeals used the phrase “reasonably prompt notice of any such

rejection” in its opinion. Because the Government gave Schwebel no notice at all – because it

utterly failed to conform to its own procedures – the Government’s current focus on the words
“reasonably prompt” is something of a red herring. No notice whatever is and was plainly a

dereliction of duty in 2007, and no notice is what happened here.

       But to me there is nothing at all novel or surprising about the Circuit’s use of these words.

In other (and to me, analogous) contexts, it is a settled maxim when the time for doing a legally-

required act is not specified, the law will presume that the act must be done within a reasonable

period. See e.g., Seaboard Coast Line R. Co. v. Long Island R. Co., 447 F. Supp. 108, 114

(E.D.N.Y. 1978) (citing City of New York v. N.Y. Central R. Co., 9 N.E.2d 931 (N.Y. 1937)). Even

if I, a district judge, were in a position to question the Court of Appeals’ ruling on this point, I

would find nothing new or unsettled about applying this concept to an obligation imposed on the

Government by its own regulations. As for what constitutes “reasonably prompt notice:” if one

purpose of a manual rejection letter was to give the applicant an opportunity to cure the defect,

then it should have gone out before August 17, 2007, the period within which Schwebel could

have adjusted her status based on her mother’s employment visa.           Alternatively, since the

Government admits that it destroyed any record of a defective and manually rejected application

within four months, Schwebel, 967 F. 3d at 100, it would seem to have self-defined what constitutes

a “reasonable” period for giving notice of the application’s rejection – namely, before it became

impossible to give the required notice, due to the destruction of the record. In either event, not

giving notice of anything for two and one half years strikes me as per se unreasonable.

       The Government insists that one must make the “substantially justified” decision by

viewing its case “as a whole.”       Well, between this court and the Court of Appeals, the

Government’s case has been viewed “as a whole” by four judges. All of the Government’s

arguments have been considered by one court or the other, and all of them have been rejected. The

Government’s pre-litigation conduct has been deemed by this court to be arbitrary and capricious
and by the court of appeals to amount to affirmative misconduct justifying the working of an

estoppel. I see no basis whatever for concluding that any position taken by the Government in this

case was substantially justified.

       I thus conclude that the application for attorney’s fees incurred in connection with

proceedings in the district court should be granted. Per McCarthy, I leave it to the Court of Appeals

to decide whether there should be an EAJA fee award for fees incurred on the appeal.

The Fee Application is Supported by Contemporaneous Time Records

       Turning to the amount of the fee request, the Government principally argues that no fees

can be awarded because the attorneys failed to keep contemporaneous time records in the manner

required by Second Circuit jurisprudence. I reject the Government’s argument.

       The attorneys in this case kept time records each working day. They kept contemporaneous

time records throughout the day using a legal notepad, noting the time a task began and ended

along with the nature of the task. At the end of the day, Attorney Feinbloom, the principal attorney

who worked on this case, and logged the lion’s share of the hours, entered the nature of the work

performed and total hours – but not the underlying “time begun/time ended” data – into a Microsoft

Word file entitled “CASENAME.hours” (in this case, Schwebel,hours). He received an email from

his partner, Ms. Bertisch, who billed a relatively small number of hours to the Schwebel case, and

he entered her time and the tasks performed into the “Schwebel.hours” data base.

       As was the case with the Government’s records of manually rejected CPSA applications,

the legal notepad entries were not maintained once the day’s work and the total number of hours

expended were logged into the data base. Therefore, when the court asked to see those underlying

legal pad pages, counsel advised me that they did not exist. (Docket #75.)
        Nonetheless, I credit the sworn statement of Mr. Feinbloom that he and his partner kept

contemporaneous time records of the work they performed each day in the manner described in

his Supplemental Declaration, and that the records provided to the court are the (slightly edited)

version of the Schwebel.hours Microsoft Word file that was maintained in the ordinary course of

business by the firm. (Docket #71-1.) This court is not aware of any rule in this Circuit requiring

attorneys to employ special software to keep track of the time expended on various tasks attendant

to a representation. It is certainly becoming a “best practice” to employ such software, and

attorneys who expect to make fee applications are well advised to use such software – especially

because a number of judges in this Circuit have viewed fee applications unfavorably when counsel

did not use timekeeping software. However, there remain luddites among us (myself included),

and I will not reject this application on that basis. Instead, I will process the old- fashioned

application in the old-fashioned way, by reviewing the time averred to have been expended on the

tasks performed for reasonableness.

        Insofar as the fees incurred in this court are concerned (which, per McCarthy, are the only

fees on which I can rule), plaintiff seeks reimbursement for a total of 178.25 hours. The hours

expended in the district court can be divided into three parts – the preparation and filing of the

Complaint; the preliminary injunction litigation; and the summary judgment litigation.

        Plaintiff’s counsel seeks reimbursement for approximately 15 hours (1.5 of which were

Ms. Bertisch’s hours) for the preparation of the complaint in this action. The time expended on

this task is reasonable.

        The complaint was not filed immediately after it was drafted, but (as Mr. Feinbloom’s time

records indicate) was sent to the Government informally in the hope of reaching some resolution.

Mr. Feinbloom avers that this effort “got nowhere” (Reply Declaration at page 5, ¶ 7(D).) The
preliminary injunction motion was necessitated by the Government’s refusal to negotiate a

resolution to the case; it was not “unnecessary,” as the United States Attorney argues, and there is

no reason for this court to believe that the time expended in preparing, filing and litigating that

motion could have been avoided. I was not the judge to whom the preliminary injunction motion

was presented – my colleague, Judge Furman, was – but it is my understanding that only the

prospect of an adverse decision on that motion induced the Government to agree to the pendente

lite stipulation that Judge Furman signed. The exercise thus cannot be characterized as “a waste of

time,” as the Government now contends.

       By the time the Government agreed to a stipulation, all the work on the preliminary

injunction motion had been completed – all 15.5 hours of Mr. Feinbloom’s time and 11 hours of

Ms. Bertisch’s. In this court’s experience, 26.5 hours is a very modest amount of time to expend

briefing a complicated preliminary injunction motion and arguing that motion at a conference with

the court. Mr. Feinbloom avers that he generally spent more time on preparing those briefs than

he billed; having worked on more than a few such briefs myself, I believe his statement to be

entirely credible.

       The remaining time was spent on briefing the motion for summary judgment. As this court

decided that motion, I can personally attest to the complexity of the issues presented. The time

spent drafting the briefs is anything but excessive; indeed, I commend counsel for plaintiff on what

I perceive to be the economy of their presentation and the time spent thereon.

       The total number of hours expended on this complex representation strikes this court as

extraordinarily low – not inflated at all. Particularly noteworthy is that Mr. Feinbloom’s partner,

Ms. Bertisch, cannot be taxed with any duplication of effort; the application for her time expended

in this court is limited to the modest total of 26 hours, which were spent on tasks appropriate to a
lawyer who was not primarily responsible for the representation, such as legal research, preparing

tables of authorities and doing edits on a brief written by Mr. Feinbloom. In each instance she

spent a very few hours on these tasks; the miniscule number of hours for which reimbursement is

sought establishes that she was not duplicating, but supplementing, the work done by Mr.

Feinbloom. Some of these administrative tasks might be more appropriately performed by a

paraprofessional, not an attorney; however, given my decision on the “special factor”

enhancement, the court is not inclined to reduce the fee award attributable to Ms. Bertisch’s hours

to take that fact into account, since all of her time will be reimbursed by the Government at a

paraprofessional rate (or less).

The Plaintiff is Not Entitled to a “Special Factor” Enhancement

       The EAJA limits a fee award in a case covered by the statute to $125 an hour, plus a cost

of living adjustment – which in this case would top out at about $212/hour, a fee unthinkably low

in the New York City metropolitan area – unless a litigant can demonstrate a “a special factor,

such as the limited availability of qualified attorneys for the proceedings involved, justifies a

higher fee.” 28 U.S.C. § 2412(d)(2)(A). In Pierce v. Underwood, 487 U.S. 552, 572 (1988), the

Supreme Court discussed the circumstances in which a court could conclude that there existed a

“limited availability” of qualified attorneys to handle the proceeding:

       We think it refers to attorneys having some distinctive knowledge or specialized
       skill needful for the litigation in question – as opposed to an extraordinary level of
       generally lawyerly knowledge and ability useful in litigation. An example of the
       former would be an identifiable practice specialty, such as patent law, or knowledge
       of foreign law or language.

       In the opinion of this court, immigration law is “an identifiable practice specialty” that

could fall easily within the standard announced in Pierce. A number of courts have so held,
including the Seventh, Ninth and Eleventh Circuits (see cases cite at pages 5-6 of Plaintiff’s

Moving Memorandum of Law, Docket # 59.)

           However, I reluctantly conclude that the Second Circuit’s decision in Healey, 485 F.3d 63,

compels a finding that plaintiff’s attorneys can recover no more than the EAJA statutory fee,

without enhancement.

           There is little question in my mind that this case was unusually complex and that it involved

more than “established principles of immigration law” with which a majority of immigration

attorneys are familiar as a matter of course. The Second Circuit intimated as much in its opinion

when it referred to the “labyrinthine intricacies of our immigration laws.” This case involved an

extraordinarily complex set of facts – involving not only the agency’s egregious errors at the time

the application was filed, but the subsequent fact of the parent’s employer going out of business –

and it is hardly surprising that several immigration lawyers who were consulted by Ms. Schwebel

prior to her retention of Mr. Feingold concluded that they could do nothing to help her. It was

certainly not an easy case to win. If the term “limited availability” were defined in a literal manner,

it would be difficult to conclude that there was not a “limited availability” of attorneys with the

“extraordinary level of knowledge” – and, frankly, the guts – to take on her convoluted case.

           But in Pierce, the Supreme Court specifically stated that “limited availability” does not

mean that attorneys willing to take on a difficult matter are in “short supply.” Pierce, 487 U.S. at

572. Unfortunately for Ms. Schwebel and her counsel, the facts of this case, with one irrelevant

exception, 2 are essentially identical to those in Healey, where the Second Circuit – deeming itself

constrained by an earlier decision that required narrow construction of the “special circumstances”

exception to the EAJA cap, see Wells v. Bowen, 855 F. 2d 37, 42 (2d Cir. 1988) – concluded that



2
    The specialized field of law at issue in Healey was social security law, not immigration law.
a district court abused its discretion in authorizing payment of enhanced fees for the successful

completion of a particularly complex case.

       The attorneys in this case are, like the attorneys in Healey, “undisputably experienced” in

the practice of a particular field of law. In fact, they are extraordinarily competent in a field that

the Court of Appeals appropriately described as “labyrinthine.” But that does not equate to

possessing any “distinctive knowledge or specialized skill needful for the litigation in question.”

Healey, 485 F.3d at 69 (emphasis in original) (quoting Pierce, 487 U.S. at 572). In Healey, the

district court was asked to do, and did, precisely what Attorney Feinbloom asks this court to do

here: award an enhanced fee because of the difficulty of the issues presented by the case and its

procedural complexity. The Second Circuit concluded that that was insufficient where, as in

Healey and here, the lawyer was engaged in the type of tasks in which lawyers always engage –

here, drafting a complaint, litigating a preliminary injunction motion, and making a motion for

summary judgment:

       While the scope or complexity of some cases may make these tasks more
       demanding, even an “extraordinary level” of skill in these routine tasks of litigation
       does not justify a higher fee award under the EAJA. Pierce, 487 U.S. at 572; see
       also Dubose v. Pierce, 857 F.2d 889, 893 (2d Cir.1988) (per curiam) (holding that
       the district court did not abuse its discretion in declining to enhance an EAJA fee
       award to reflect “the skill of the attorneys”).

Id.

       Mr. Feinbloom must be accounted a lawyer steeped in the knowledge of immigration law

and of exceptional skill. In this case, he persuaded the court of appeals to find the Government

guilty of misconduct sufficient to work an estoppel – no mean feat. This court would happily

reward his skillful representation with a fee award that reflected his usual and customary rate – or

at least a rate more in line with rates charged by attorneys of even average competence in the New

York City metropolitan area.
        However, for the EAJA cap to have any meaning, “the special factors envisioned by the

exception must be such as are not of broad and general application.” Pierce, 487 U.S. at 573.

Expertise in one’s field of law – even if that field is somewhat esoteric, as immigration law is – is,

apparently, not enough. 3

        In this regard, I reach the same conclusion as did my esteemed colleague Judge Wolford

in the Western District of New York, who held, in a complex immigration case like this one, that

Healey precluded an enhanced fee award and limited fees to the EAJA cap, with the appropriate

cost of living increase applied. Caplash v. Nielsen, 294 F. Supp. 3d 123 (W.D.N.Y. 2018). It is

noteworthy that Judge Wolford found, as I find, that the plaintiff in her case benefitted from the

expertise provided by the unusually experienced immigration practitioner who represented her.

But she nonetheless felt constrained by the EAJA cap and declined to award “special factor” fees

because that expertise was not “essential” to the representation. I concur with her reasoning and

see no way around applying it in this case.

        Because I conclude that Healey is determinative of the issue presented, it is not necessary

for the court to address the Government’s other arguments about the ground on which the case was

resolved at the appellate level or the types of legal fields that can qualify for enhanced EAJA fee

awards.

        Plaintiff shall present the court with a revised fee order, limited to the fees incurred in the

district court, with the fees calculated per the cost-of-living enhancement table attached to Mr.




3
    Unless, of course, you are a patent lawyer, or one who speaks a foreign language—although the reference to
    patent lawyers in Pierce is plainly one that has outlived its usefulness, since the days are long past when patent
    lawyers were all engineers and scientists with law degrees.
Feinbloom’s initial Declaration as Exhibit A. The court will direct the Clerk to enter judgment

accordingly.



Dated: June 3, 2021



                                           __________________________________

                                                          U.S.D.J.



BY ECF TO ALL COUNSEL
